Title: From George Washington to Brigadier General John Neilson, 31 May 1779
From: Washington, George
To: Neilson, John



Sir
Head Quarters Middlebrook 31st May 1779.

I was this morning favored with your letter of the 30th with the New-York papers.
That you may be enabled to keep up your correspondence in this way, I transmit you some of our latest in return.
I am much obliged to you for the intelligence—and am persuaded you will be assiduous in procuring the earliest information from the enemy, and in doing every thing in your power to promote the objects of your command. At this moment it is of great importance to learn their motions and whatever may lead us to a judgement of their intentions. I am sir your obedient and most hble servt
Go: Washington
P.S. You will be pleased to ascertain as soon as possible the number of boats at Elizabeth town, and in its vicinity, that could be drawn together at a short notice; with the number of men they can carry. You will do this in such a manner as to prevent all suspicion in the tories or the enemy and make me the communication as soon as you are satisfied on this subject.
Go: Washington

